     Case 3:18-cv-00428-DMS-MDD Document 257 Filed 10/09/18 PageID.4037 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER SETTING FURTHER
13     v.                                                  STATUS CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on October 9, 2018. After consulting with counsel and
19     being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    The parties shall meet and confer on the issue of the costs of the Class Notice, and
21     submit a joint motion and proposed order to the Court on that issue.
22     2.    Counsel in both this case and the New York cases shall file a further status report on
23     or before October 15, 2018.
24     3.    A further status conference shall be held on October 16, 2018, at 1:00 p.m. The
25     dial-in number for any counsel who wish to listen in only and members of the news media
26     is as follows.
27           1.     Dial the toll free number: 877-411-9748;
28           2.     Enter the Access Code: 6246317 (Participants will be put on hold until the

                                                       1
                                                                                 18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 257 Filed 10/09/18 PageID.4038 Page 2 of 2


 1                    Court activates the conference call);
 2           3.       Enter the Participant Security Code 10160428 and Press # (The security code
 3                    will be confirmed);
 4           4.       Once the Security Code is confirmed, participants will be prompted to Press
 5                    1 to join the conference or Press 2 to re-enter the Security Code.
 6     Members of the general public may attend in person. All persons dialing in to the
 7     conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
 8     proceedings.
 9     4.    Counsel for the Ms. L. Class shall provide notice of this order to counsel for
10     Plaintiffs in the related cases, 18cv1699, 18cv1769 and 18cv1832.
11      Dated: October 9, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
